     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 1 of 49 Page ID #:20



 1                                                               12/9/2020
 2                                                                   DD



 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             January 2020 Grand Jury

11   UNITED STATES OF AMERICA,              CR 20-222(A)-ODW

12             Plaintiff,                   F I R S T
                                            S U P E R S E D I N G
13             v.                           I N D I C T M E N T

14   C’EST TOI JEANS, INC.,                 [18 U.S.C. § 371: Conspiracy; 18
     SI OH RHEW, and                        U.S.C. § 541: Entry of Goods
15   LANCE RHEW,                            Falsely Classified; 18 U.S.C.
                                            § 542: Entry of Goods by Means of
16             Defendants.                  False Statements; 18 U.S.C. § 545:
                                            Passing False and Fraudulent Papers
17                                          Through Customhouse; 18 U.S.C.
                                            § 1956(a)(2)(A): International
18                                          Promotional Money Laundering; 18
                                            U.S.C. § 1956(a)(1)(B)(i):
19                                          Concealment Money Laundering; 31
                                            U.S.C. §§ 5331(a)(1), 5322(b),
20                                          5324(b)(1), (d)(2): Failure to File
                                            Report of Currency Transaction in a
21                                          Non-Financial Trade or Business; 26
                                            U.S.C. § 7206(2): Aiding,
22                                          Assisting, and Procuring the Filing
                                            of a False Tax Return; 18 U.S.C.
23                                          §§ 545, 981, and 982, 28 U.S.C.
                                            § 2461, 31 U.S.C. § 5317: Criminal
24                                          Forfeiture]

25

26

27

28
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 2 of 49 Page ID #:21



 1   The Grand Jury charges:

 2                             INTRODUCTORY ALLEGATIONS

 3        At times relevant to this First Superseding Indictment:

 4        Structure of C’est Toi Jeans, GLLR, JBLU
 5        1.     Defendant C’EST TOI JEANS, INC. (“C’EST TOI JEANS”) and
 6   GLLR, Inc. (“GLLR”) were wholesale denim apparel companies in the
 7   garment district in Los Angeles that imported textiles from places
 8   such as China and sold them wholesale to retailers in places such as
 9   Mexico.
10        2.     Defendant C’EST TOI JEANS was incorporated in 1994 and was
11   owned by two individuals, defendant SI OH RHEW, who owned a seventy-
12   five percent share, and his spouse, who owned a twenty-five percent
13   share.    Both defendants SI OH RHEW and LANCE RHEW were corporate
14   officers of defendant C’EST TOI JEANS.
15        3.     GLLR was incorporated in 2011 and was fully owned by
16   defendant LANCE RHEW.
17        4.     Defendant C’EST TOI JEANS did business under different
18   names, including GLLR and JBLU, Inc. (“JBLU”), which were companies
19   that were incorporated separately.
20        5.     Defendant C’EST TOI JEANS, JBLU, and GLLR recorded daily
21   receipts of payment on a ledger titled “My Own CR Report.”
22        6.     Defendant C’EST TOI JEANS, JBLU, and GLLR maintained
23   multiple business locations in Los Angeles, including at 1015 Wall
24   Street, #103/#105 (the “Wall Street Store”) and 1016 Towne Avenue,
25   #114/#115 (the “Towne Avenue Store”).
26

27

28
                                            2
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 3 of 49 Page ID #:22



 1        Tax Structure of Defendant C’EST TOI JEANS, JBLU, and GLLR
 2        7.    The Internal Revenue Service of the United States Treasury

 3   Department (“IRS”), was an agency responsible for administering and

 4   enforcing the tax laws of the United States and collecting the taxes

 5   owed to the Treasury of the United States by its citizens.

 6        8.    Defendant C’EST TOI JEANS, JBLU, and GLLR were subchapter S

 7   corporations.    As such, their gross sales and ordinary business

 8   incomes were reported on Form 1120S, U.S. Income Tax Return for an S

 9   Corporation, which were filed with the IRS.         The ordinary business

10   incomes were also reported proportionally on IRS Schedule K-1s to the

11   owners, based on their ownership share.        The income from defendant

12   C’EST TOI JEANS, JBLU, and GLLR “flowed through” the corporation to

13   the owners without being taxed at the corporate level.          Instead, the

14   ordinary business income for the businesses were reported as such by

15   the owners of the companies, based on their shares, on their

16   individual tax returns filed on Form 1040, U.S. Individual Income Tax

17   Return, Schedule E.

18        9.    The tax returns for JBLU, GLLR, and defendants C’EST TOI

19   JEANS, SI OH RHEW, and LANCE RHEW were prepared by Accountant A.

20        10.   Defendant SI OH RHEW filed personal tax returns, Form 1040,

21   jointly with his spouse.

22        Importation Process of Foreign Merchandise
23        11.   The United States Department of Homeland Security, Customs
24   and Border Protection (“CBP”) was an agency responsible for
25   administering and enforcing the customs laws of the United States and
26   collecting the duties, taxes, and fees owed to the United States by
27

28
                                            3
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 4 of 49 Page ID #:23



 1   those who enter, introduce, or import merchandise into the commerce

 2   of the United States.

 3        12.    No more than a week before the expected arrival of the

 4   merchandise at a port in the United States, or no later than 10 days

 5   after arrival, the importer of record or consignee, or customs broker

 6   filing on behalf of either party, was required to file entry

 7   documents for the merchandise, which required specific information

 8   relating to the imported goods, such as an accurate description of

 9   the merchandise, the purchase price of the merchandise, the terms of

10   sale, and all costs and services determined by law to be dutiable.

11   For many types of entries, the entry documents could be filed

12   electronically and included documents such as CBP Form 7501 (“Entry

13   Summary”), which contained the final invoice purchase price.           CBP

14   relied on entry documents, including the stated value of the import,

15   to assess the proper duties, taxes, and fees for the imported

16   merchandise.

17        Currency Reporting Requirements
18        13.    Under federal law, whenever a nonfinancial trade or
19   business, such as defendant C’EST TOI JEANS, received more than
20   $10,000 in currency in one transaction or two or more related
21   transactions that occur within one year, the business was required to
22   file a notice with the Secretary of the Treasury known as an IRS Form
23   8300 (“Form 8300”) no later than 15 days after the transaction.
24        The “Black Market Peso Exchange”
25        14.    Financial institutions typically charged fees for
26   wire-transferring funds to or from Mexico, and to or from the United
27   States.    Additional fees often were charged for exchanging funds from
28
                                            4
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 5 of 49 Page ID #:24



 1   Mexican pesos to United States dollars and from United States dollars

 2   to Mexican pesos.    In order to avoid these costs, some businesses

 3   chose to circumvent the legitimate financial system and employ a

 4   currency broker or “peso broker.”

 5        15.    A peso broker was an individual in Mexico who charged a

 6   reduced fee for converting United States dollars into pesos in Mexico

 7   through the use of an informal and illegitimate money transfer

 8   system.    To accomplish this, the peso broker worked with an

 9   individual, such as a drug trafficker, who had United States currency

10   (dollars) in the United States that he needed to bring to Mexico and

11   convert to pesos but for which he could not use the conventional

12   financial system, typically because the funds were the proceeds of

13   illegal activity.    The peso broker worked with, or on behalf of,

14   business owners in Mexico who bought merchandise from vendors in the

15   United States and needed dollars in the United States to pay for that

16   merchandise.    The peso broker arranged, via a “money consolidator,”

17   for the drug trafficker’s dollars in the United States to be

18   delivered to the United States-based vendors, where they were needed

19   to pay for merchandise purchased by the Mexico-based customers.               In

20   exchange, the peso broker paid the drug trafficker in Mexico in pesos

21   obtained from the Mexico-based businesses that purchased the

22   merchandise.

23        16.    On September 10, 2014, a team of federal agencies,

24   including Homeland Security Investigations (“HSI”) and the IRS,

25   executed search warrants at the business locations for defendant

26   C’EST TOI JEANS, JBLU and GLLR, and the residences of defendants SI

27

28
                                            5
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 6 of 49 Page ID #:25



 1   OH RHEW and LANCE RHEW (the “2014 Federal Search of C’est Toi

 2   Jeans”).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            6
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 7 of 49 Page ID #:26



 1                                     COUNT ONE

 2                                 [18 U.S.C. § 371]

 3                                 [ALL DEFENDANTS]

 4        The Grand Jury re-alleges Introductory Allegations 1 through 4,

 5   11, and 12 of this First Superseding Indictment here.

 6   A.   OBJECTS OF THE CONSPIRACY

 7        Beginning on a date unknown to the Grand Jury, but no later than
 8   January 29, 2009, and continuing until on or about August 20, 2020,
 9   in Los Angeles County, within the Central District of California, and
10   elsewhere, defendants C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW
11   conspired with others known and unknown to the Grand Jury to:
12        1.    Knowingly and willfully enter goods falsely classified as
13   to value and by payment of less than the amount of duty legally due,
14   in violation of Title 18, United States Code, Section 541;
15        2.    Enter goods into the United States by means of false and
16   fraudulent invoice, declaration, affidavit, letter, and paper, and by
17   means of any false statement, written or verbal, and by means of any
18   false or fraudulent practice or appliance, and any false statement as
19   to any material matter thereto without reasonable cause to believe
20   the truth of such statement, in violation of Title 18, United States
21   Code, Section 542;
22        3.    Knowingly, willfully, and with the intent to defraud the
23   United States, pass false, forged, and fraudulent invoice or other
24   document or paper through a United States customhouse, in violation
25   of Title 18, United States Code, Section 545;
26        4.    Defraud the United States and agencies thereof, including
27   the Department of Homeland Security, by impeding, impairing,
28
                                            7
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 8 of 49 Page ID #:27



 1   obstructing, and defeating the lawful governmental functions of a

 2   government agency, namely, CBP, by deceitful and dishonest means; and

 3        5.    Knowingly and intentionally transport, transmit, and

 4   transfer, and attempt to transport, transmit and transfer monetary

 5   instruments and funds from a place in the United States to and

 6   through a place outside the United States with the intent to promote

 7   the carrying on of specified unlawful activity, namely, Title 18,

 8   United States Code, Sections 541, 542, and 545, in violation of Title

 9   18, United States Code, Section 1956(a)(2)(A).

10   B.   MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

11        ACCOMPLISHED
12        The objects of the conspiracy were to be accomplished, in
13   substance, as follows:
14        1.    Defendants C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW
15   would order garments from manufacturers in China and elsewhere,
16   including from Manufacturers A, B, and C for defendant C’EST TOI
17   JEANS.
18        2.    Until on or about September 10, 2014, defendants C’EST TOI
19   JEANS, SI OH RHEW, and LANCE RHEW would prepare and caused to be
20   prepared: (a) a complete invoice that reflected the true negotiated
21   prices for the garments ordered for the benefit of C’EST TOI JEANS
22   (the “negotiated invoice”); and (b) a false invoice that reflected
23   lower values for garments that was used to calculate import
24   valuations for CBP to assess import duties (the “false invoice”).
25        3.    Defendants SI OH RHEW and LANCE RHEW, through defendant
26   C’EST TOI JEANS, would cause false Entry Summaries, including false
27   Forms 7501, that contained understated import values to be submitted
28
                                            8
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 9 of 49 Page ID #:28



 1   to CBP for purposes of assessing import duties, including: (a) by

 2   directing its customs brokers to use the false invoice for purposes

 3   of completing CBP Form 7501 and other documentation used to calculate

 4   import duties; and (b) by receiving garments which were imported

 5   under the name of a different importer of record.

 6          4.   Defendants C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW,

 7   together with co-conspirators known and unknown to the Grand Jury,

 8   with the intent to promote the entrance of undervalued merchandise

 9   into the United States by means of false statements, would cause

10   approximately 515 individual wire transfers totaling approximately

11   $137,156,726.58 to be sent from bank accounts in Los Angeles,

12   California to bank accounts in China, Hong Kong, and other locations

13   outside of the United States for garments that were undervalued to

14   CBP.

15          5.   In total, defendants SI OH RHEW and LANCE RHEW, through

16   defendant C’EST TOI JEANS, together with co-conspirators known and

17   unknown to the Grand Jury, knowingly, willfully, and with intent to

18   defraud the United States, would cause to be submitted false Entry

19   Summaries that resulted in an undervaluation of imported merchandise

20   by approximately $62,303,428.13, which caused approximately

21   $10,269,068.27 in unpaid tariffs and duties owed to CBP.

22   C.     OVERT ACTS

23          In furtherance of the conspiracy, and to accomplish its objects,
24   on or about the following dates, defendants C’EST TOI JEANS, SI OH
25   RHEW, and LANCE RHEW, and others known and unknown to the Grand Jury,
26   committed various overt acts within the Central District of
27

28
                                            9
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 10 of 49 Page ID #:29



 1   California, and elsewhere, including, but not limited to, the

 2   following:

 3          Trade Fraud
 4          1.      On November 28, 2011, defendant C’EST TOI JEANS created an
 5   internal guidance document entitled “CEST TOI OFFICE.docx,” which
 6   instructed its employees to modify invoices from manufacturers that
 7   were submitted to defendant C’EST TOI JEANS’ customs brokers by
 8   replacing the true negotiated unit prices with false lower prices for
 9   each type of garment.
10          2-19.    On or about the following dates, defendants C’EST TOI
11   JEANS, SI OH RHEW, and LANCE RHEW caused the following shipments of
12   garments to be imported into the United States, which were
13   understated in value, were accompanied by a correspondingly false CBP
14   Form 7501, and resulted in duty not paid:
15    NO.   ENTRY DATE      ENTRY NO.       FALSE          AMOUNT        RESULTING
                                            VALUE       UNDERVALUED       DUTY NOT
16                                        DECLARED                          PAID
17
      2     10/24/2009     W9201589384   $118,308      $28,939.50      $4,803.96
18    3     04/14/2010     W9201626434   $145,611      $54,611.70      $9,065.54
      4     11/09/2011     99V00107554   $124,568      $74,200.20      $12,317.23
19    5     06/05/2012     99V00114907   $116,408      $91,448.10      $15,180.39
      6     07/09/2012     99V00116605   $109,768      $62,011.55      $10,293.92
20
      7     07/09/2012     99V00116613   $121,616      $93,097.60      $15,454.20
21    8     07/09/2012     99V00116837   $116,488      $43,074.50      $7,150.37
      9     09/04/2012     99V00119252   $140,564      $101,110.80     $16,784.39
22    10    09/24/2012     99V00120052   $128,448      $52,100.65      $8,648.71
      11    10/02/2012     99V00120300   $122,344      $76,976.20      $12,778.05
23    12    11/01/2012     99V00121332   $116,732      $74,857.65      $12,426.37
24    13    11/06/2012     99V00121829   $115,796      $78,344.90      $13,005.25
      14    11/08/2012     99V00122033   $119,640      $60,329.35      $10,014.67
25    15    01/28/2013     99V00124823   $136,017      $72,923.90      $12,105.37
      16    01/29/2013     99V00125069   $201,353      $123,524.00     $18,504.96
26    17    04/28/2014     99V00139300   $98,352       $54,063.65      $8,137.46
      18    06/06/2014     99V00140381   $122,332      $122,711.95     $20,370.18
27
      19    06/12/2014     99V00140472   $115,311      $101,881.50     $15,671.67
28
                                            10
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 11 of 49 Page ID #:30



 1          Money Laundering
 2          20-35.   On or about the following dates, defendants C’EST TOI

 3   JEANS, SI OH RHEW, and LANCE RHEW caused the amounts set forth below,

 4   based on true negotiated invoices, to be wire transferred from an

 5   account at a financial institution in Los Angeles, California, to an

 6   account at a financial institution in Mainland China, Hong Kong, or

 7   elsewhere, to promote fraudulent importation of garments:

 8                                          OUTGOING
                               WIRE                       RECIPIENT
                                              BANK,                    MANUFACTURER
 9    NO.       DATE         TRANSFER                        BANK,
                                           LOCATION,                       PAID
                              AMOUNT                       LOCATION
                                             ACCOUNT
10
                                          Center Bank
11                                        3435
                                                         Hong Kong
                                          Wilshire
12                                                       &
                                          Blvd, STE
                                                         Shanghai      Manufacturer
       20    10/15/2009   $147,247.50     700, Los
13                                                       Banking       A
                                          Angeles, CA
                                                         Corp.,
                                          (JBLU Inc.
14                                                       Hong Kong
                                          Acct#
15                                        001387529)
                                          Center Bank
16                                        3435
                                          Wilshire
17                                                       China
                                          Blvd, STE
                                                         Merchants     Manufacturer
       21    04/21/2010    $200,222.70    700, Los
18                                                       Bank,         B
                                          Angeles, CA
                                                         Hong Kong
19                                        (JBLU Inc.
                                          Acct#
20                                        001387529)
                                          Center Bank
21                                        3435
                                          Wilshire
22                                                       China
                                          Blvd, STE
                                                         Merchants     Manufacturer
23     22    12/15/2011    $854,174.40    700, Los
                                                         Bank,         B
                                          Angeles, CA
                                                         Hong Kong
24                                        (Cest Toi
                                          Acct#
25                                        001390368)
26

27

28
                                            11
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 12 of 49 Page ID #:31



 1                                          OUTGOING
                               WIRE                       RECIPIENT
                                              BANK,                    MANUFACTURER
 2    NO.       DATE         TRANSFER                        BANK,
                                           LOCATION,                       PAID
                              AMOUNT                       LOCATION
                                             ACCOUNT
 3
                                          Center Bank
 4                                        3435
                                                         Hong Kong
                                          Wilshire
 5                                                       &
                                          Blvd, STE
                                                         Shanghai      Manufacturer
       23   06/29/2012     $207,856.10    700, Los
 6                                                       Banking       A
                                          Angeles, CA
                                                         Corp.,
                                          (Cest Toi
 7                                                       Hong Kong
                                          Acct#
 8                                        001390368)
                                          Center Bank
 9                                        3435
                                                         Hong Kong
                                          Wilshire
10                                                       &
                                          Blvd, STE
                                                         Shanghai      Manufacturer
       24   08/30/2012     $171,779.55    700, Los
11                                                       Banking       A
                                          Angeles, CA
                                                         Corp.,
12                                        (Cest Toi
                                                         Hong Kong
                                          Acct#
13                                        001390368)
                                          Center Bank
14                                        3435
                                          Wilshire
15                                                       China
                                          Blvd, STE
                                                         Merchants     Manufacturer
16     25   08/30/2012     $417,519.35    700, Los
                                                         Bank,         B
                                          Angeles, CA
                                                         Hong Kong
17                                        (Cest Toi
                                          Acct#
18                                        001390368)
                                          Center Bank
19
                                          3435
20                                        Wilshire       China
                                          Blvd, STE      Citic
                                                                       Manufacturer
21     26   08/13/2012     $350,000.00    700, Los       Bank,
                                                                       C
                                          Angeles, CA    Suzhou,
22                                        (Cest Toi      China
                                          Acct#
23                                        001390368)
24

25

26

27

28
                                            12
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 13 of 49 Page ID #:32



 1                                          OUTGOING
                               WIRE                       RECIPIENT
                                              BANK,                    MANUFACTURER
 2    NO.       DATE         TRANSFER                        BANK,
                                           LOCATION,                       PAID
                              AMOUNT                       LOCATION
                                             ACCOUNT
 3
                                          Center Bank
 4                                        3435
                                          Wilshire
 5                                                       China
                                          Blvd, STE
                                                         Merchants     Manufacturer
       27   09/27/2012     $241,674.80    700, Los
 6                                                       Bank,         B
                                          Angeles, CA
                                                         Hong Kong
                                          (Cest Toi
 7
                                          Acct#
 8                                        001390368)
                                          Center Bank
 9                                        3435
                                                         Hong Kong
                                          Wilshire
10                                                       &
                                          Blvd, STE
                                                         Shanghai      Manufacturer
       28   10/11/2012     $180,548.65    700, Los
11                                                       Banking       A
                                          Angeles, CA
                                                         Corp.,
12                                        (Cest Toi
                                                         Hong Kong
                                          Acct#
13                                        001390368)
                                          Center Bank
14                                        3435
                                                         Hong Kong
                                          Wilshire
15                                                       &
                                          Blvd, STE
                                                         Shanghai      Manufacturer
16     29   10/18/2012     $199,320.20    700, Los
                                                         Banking       A
                                          Angeles, CA
                                                         Corp.,
17                                        (Cest Toi
                                                         Hong Kong
                                          Acct#
18                                        001390368)
                                          BBCN Bank
19                                                       Hong Kong
                                          Olympic-
                                                         &
20                                        Hoover
                                                         Shanghai      Manufacturer
       30   11/27/2012     $191,589.65    Branch
                                                         Banking       A
21                                        (Cest Toi
                                                         Corp.,
                                          Jeans Acct
22                                                       Hong Kong
                                          #001390368)
                                          BBCN Bank
23                                                       Hong Kong
                                          Olympic-
                                                         &
24                                        Hoover
                                                         Shanghai      Manufacturer
       31   11/29/2012     $194,140.90    Branch
                                                         Banking       A
25                                        (Cest Toi
                                                         Corp.,
                                          Jeans Acct
26                                                       Hong Kong
                                          #001390368)
27

28
                                            13
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 14 of 49 Page ID #:33



 1                                          OUTGOING
                               WIRE                       RECIPIENT
                                              BANK,                    MANUFACTURER
 2    NO.         DATE       TRANSFER                        BANK,
                                           LOCATION,                       PAID
                              AMOUNT                       LOCATION
                                             ACCOUNT
 3
                                          BBCN Bank
 4                                        Olympic-
                                                         China
                                          Hoover
 5                                                       Citic         Manufacturer
       32    11/29/2012    $179,969.35    Branch
                                                         Bank,         C
                                          (Cest Toi
 6                                                       Hong Kong
                                          Jeans Acct
                                          #001390368)
 7
                                          BBCN Bank
 8                                        Olympic-
                                                         China
                                          Hoover
                                                         Citic         Manufacturer
 9     33    02/04/2013    $481,066.30    Branch
                                                         Bank,         C
                                          (Cest Toi
10                                                       Hong Kong
                                          Jeans Acct
                                          #001390368)
11
                                          BBCN Bank
12                                        Olympic-
                                                         China
                                          Hoover
                                                         Citic         Manufacturer
13     34    05/08/2014    $152,415.65    Branch
                                                         Bank,         C
                                          (Cest Toi
14                                                       Hong Kong
                                          Jeans Acct
                                          #001390368)
15
                                          BBCN Bank
                                                         Hong Kong
16                                        Olympic-
                                                         &
                                          Hoover
                                                         Shanghai      Manufacturer
17     35    07/02/2014    $462,236.45    Branch
                                                         Banking       A
                                          (Cest Toi
18                                                       Corp.,
                                          Jeans Acct
                                                         Hong Kong
                                          #001390368)
19

20
            Deception of CBP
21
            36.   On or about March 24, 2012, defendant C’EST TOI JEANS
22
     caused to be submitted an Entry Summary for Entry No. 99V00114881, a
23
     purchase by defendant C’EST TOI JEANS of various garments from
24
     Manufacturer C, which stated that the importer of record was
25
     defendant C’EST TOI JEANS and that the value of the import was
26
     $110,740.00, which was false because it was based, in part, on the
27

28
                                            14
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 15 of 49 Page ID #:34



 1   valuation of garment style W7031 at $4.00 per unit when such value

 2   was, in fact, at least $5.50 per unit.

 3         37.   On or about January 17, 2018, defendant C’EST TOI JEANS

 4   caused to be submitted an Entry Summary for Entry No. BVU01925273, a

 5   purchase by defendant C’EST TOI JEANS of various garments from

 6   Manufacturer C, stating that the importer of record was Always 25

 7   Global Corporation and that the value of the import was $96,179,

 8   which was false because it was based, in part, on the valuation of

 9   garment style of W7031 at $1.50 per unit when such value was, in

10   fact, at least $5.50 per unit.

11         38.   On or about September 10, 2018, defendant C’EST TOI JEANS

12   caused to be submitted an Entry Summary for shipment BVU01975369, a

13   purchase by defendant C’EST TOI JEANS of various garments from

14   Manufacturer C, stating that the importer of record was Elk Fashion

15   Co. and that the value of the import was $54,183, which was false

16   because it was based, in part, on the valuation of garment style of

17   W7031 at $1.50 per unit when such value was, in fact, at least $5.50

18   per unit.

19         39.   On or about December 13, 2018, defendant C’EST TOI JEANS

20   caused to be submitted an Entry Summary for shipment BVU02002718, a

21   purchase of various garments from Manufacturer C made by defendant

22   C’EST TOI JEANS, stating that the importer of record was In-Way

23   Trading and that the value of the import was $31,354, which was false

24   because it was based, in part, on the valuation of garment style of

25   W7031 at $1.50 per unit when such value was, in fact, at least $5.50

26   per unit.

27

28
                                            15
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 16 of 49 Page ID #:35



 1         40.   On or about March 5, 2020, defendant C’EST TOI JEANS

 2   ordered various garments from Manufacturer C, which were to be

 3   shipped in Entry No. 8U815000520.

 4         41.   On or about March 5, 2020, defendant C’EST TOI JEANS

 5   generated purchase orders for the shipment corresponding to Entry No.

 6   8U815000520, in which the value of W7031 was stated as $4.00.

 7         42.   On or about March 23, 2020, defendant C’EST TOI JEANS

 8   caused to be submitted to CBP an Entry Summary for Entry No.

 9   8U815000520, which stated that the importer of record was

10   Manufacturer C and that the value of the import was $41,436.80, which

11   was false because it was based, in part, on the valuation of garment

12   style of W7031 at $1.60 per unit when such value was, in fact, at

13   least $5.50 per unit.

14         43.   On or about April 13, 2020, defendant C’EST TOI JEANS

15   ordered various garments from Manufacturer D, which were to be

16   shipped in Entry No. BVQ02082526, and agreed to pay $22,737.90 to

17   Manufacturer D for the garments.

18         44.   On or about May 4, 2020, defendant C’EST TOI JEANS caused

19   an Entry Summary for Entry No. BVQ02082526 to be submitted to CBP,

20   which stated that the importer of record was Manufacturer D and that

21   the value of import was $5,468.40, which was false because the value

22   of the shipment was approximately $22,237.80.

23         45.   On or about May 15, 2020, in response to questions from CBP

24   made to the customs broker responsible for filing the Entry Summary

25   for Entry No. BVQ02082526, defendant C’EST TOI JEANS caused modified

26   purchase orders totaling $5,468.40 to be submitted to CBP in order to

27

28
                                            16
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 17 of 49 Page ID #:36



 1   match the under-valued documents submitted in support of the initial

 2   Entry Summary submitted on or about May 4, 2020.

 3         46.   On or about July 29, 2020, defendant C’EST TOI JEANS caused

 4   an Entry Summary for Entry No. EGT00238847 to be submitted to CBP,

 5   which stated that the importer of record was Valentina Evergreen

 6   Group LLC and that the value of the import was $5,011.00, which was

 7   false because the value of the shipment was $22,930.00.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            17
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 18 of 49 Page ID #:37



 1                              COUNTS TWO THROUGH FOUR

 2                          [18 U.S.C. §§ 541, 2(a), 2(b)]

 3                                  [ALL DEFENDANTS]

 4         On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendants C’EST

 6   TOI JEANS, SI OH RHEW, and LANCE RHEW, and others known and unknown

 7   to the Grand Jury, each aiding and abetting the others, knowingly

 8   effected, and willfully caused to be effected, the following entries

 9   of goods and merchandise, namely, clothing, upon a false

10   classification as to their value and by payment of less than the

11   amount of duty legally due:

12    COUNT   ENTRY DATE     ENTRY NO.       FALSE        AMOUNT        RESULTING
                                             VALUE     UNDERVALUED       DUTY NOT
13                                         DECLARED                        PAID
14
      TWO     04/28/2014   99V00139300     $98,352     $54,063.65     $8,137.46
15    THREE   06/06/2014   99V00140381     $122,332    $122,711.95    $20,370.18
      FOUR    06/12/2014   99V00140472     $115,311    $101,881.50    $15,671.67
16

17

18

19

20

21

22

23

24

25

26

27

28
                                            18
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 19 of 49 Page ID #:38



 1                             COUNTS FIVE THROUGH SEVEN

 2                          [18 U.S.C. §§ 542, 2(a), 2(b)]

 3                                  [ALL DEFENDANTS]

 4         On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendants C’EST

 6   TOI JEANS, SI OH RHEW, and LANCE RHEW, and others known and unknown

 7   to the Grand Jury, each aiding and abetting the others, entered and

 8   introduced and willfully caused to be entered and introduced imported

 9   merchandise, namely, garments from China and elsewhere outside the

10   United States, into the commerce of the United States by means of

11   materially false and fraudulent invoices, declarations, affidavits,

12   letters, papers, and by means of false statements, written or verbal,

13   and by means of false or fraudulent practices or appliances, and any

14   statements as to a material matter without reasonable cause to

15   believe the truth of such statements.        Specifically, defendants C’EST

16   TOI JEANS, SI OH RHEW, and LANCE RHEW stated, and willfully caused to

17   be stated, that the false and fraudulent invoices represented the

18   total value of the merchandise imported into the United States,

19   whereas, in fact, as defendants C’EST TOI JEANS, SI OH RHEW, and

20   LANCE RHEW then knew and believed, the false invoices undervalued the

21   merchandise imported into the United States in amounts as follows:

22    COUNT   ENTRY DATE    ENTRY NO.        FALSE         AMOUNT        RESULTING
                                             VALUE      UNDERVALUED       DUTY NOT
23                                         DECLARED                         PAID
24
      FIVE    04/28/2014   99V00139300    $98,352      $54,063.65      $8,137.46
25    SIX     06/06/2014   99V00140381    $122,332     $122,711.95     $20,370.18
      SEVEN   06/12/2014   99V00140472    $115,311     $101,881.50     $15,671.67
26

27

28
                                            19
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 20 of 49 Page ID #:39



 1                             COUNTS EIGHT THROUGH TEN

 2                          [18 U.S.C. §§ 545, 2(a), 2(b)]

 3                                  [ALL DEFENDANTS]

 4          On or about the dates set forth below, in Los Angeles County,

 5   within the Central District of California, and elsewhere, defendants

 6   C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW, and others known and

 7   unknown to the Grand Jury, each aiding and abetting the others,

 8   knowingly, willfully, and with intent to defraud the United States,

 9   made out and passed, and caused to be made out and passed, through a

10   customhouse of the United States, the false and fraudulent documents

11   set forth below in order to influence the actions of the United

12   States regarding the calculation and collection of duties for the

13   import of goods:

14        COUNT          ENTRY DATE              FALSE AND FRAUDULENT DOCUMENT
15        EIGHT          04/28/2014        Form 7501, bearing entry number
16                                         99V00139300, falsely declaring that
                                           total entered value of the
17                                         merchandise was $98,352 instead of
                                           the true invoiced amount of
18                                         $152,415.65.
          NINE           06/06/2014        Form 7501, bearing entry number
19                                         99V00140381, falsely declaring that
20                                         total entered value of the
                                           merchandise was $122,332 instead of
21                                         the true invoiced amount of
                                           $245,043.95.
22         TEN           06/12/2014        Form 7501, bearing entry number
                                           99V00140472, falsely declaring that
23                                         total entered value of the
                                           merchandise was $115,311 instead of
24
                                           the true invoiced amount of
25                                         $217,192.50.

26

27

28
                                            20
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 21 of 49 Page ID #:40



 1                             COUNTS ELEVEN AND TWELVE

 2                       [18 U.S.C. §§ 1956(a)(2)(A), 2(a)]

 3                                  [ALL DEFENDANTS]

 4         On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendants C’EST

 6   TOI JEANS, SI OH RHEW, and LANCE RHEW, each aiding and abetting the

 7   others, knowingly transferred monetary instruments and funds, namely,

 8   the amounts set forth below, from an account at a financial

 9   institution in the Central District of California, to an account at a

10   financial institution outside of the United States, with the intent

11   to promote the carrying on of specified unlawful activity, namely,

12   Title 18, United States Code, Sections 541, 542, and 545, through the

13   following transactions:

14                                   WIRE           OUTGOING BANK,      RECIPIENT
15      COUNT         DATE         TRANSFER            LOCATION,           BANK,
                                    AMOUNT              ACCOUNT          LOCATION
16                                                 BBCN Bank
                                                   Olympic-Hoover     China Citic
17
       ELEVEN     05/08/2014     $152,415.65       Branch             Bank, Hong
18                                                 (Cest Toi Jeans    Kong
                                                   Acct #001390368)
19                                                 BBCN Bank          Hong Kong &
                                                   Olympic-Hoover     Shanghai
20     TWELVE     07/02/2014     $462,236.45       Branch             Banking
                                                   (Cest Toi Jeans    Corp., Hong
21
                                                   Acct #001390368)   Kong
22

23

24

25

26

27

28
                                              21
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 22 of 49 Page ID #:41



 1                                   COUNT THIRTEEN

 2                                 [18 U.S.C. § 371]

 3                                  [ALL DEFENDANTS]

 4         The Grand Jury re-alleges the Introductory Allegations of this

 5   First Superseding Indictment here.

 6   A.    OBJECTS OF THE CONSPIRACY

 7         Beginning on a date unknown to the Grand Jury, but no later than
 8   December 1, 2010, and continuing until on or about October 1, 2015,
 9   in Los Angeles County, within the Central District of California, and
10   elsewhere, defendants C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW
11   conspired with others known and unknown to the Grand Jury to:
12         1.   Knowingly and intentionally conduct, and attempt to
13   conduct, financial transactions affecting interstate and foreign
14   commerce, knowing that the property involved in the financial
15   transactions represented the proceeds of some form of unlawful
16   activity, and which property was, in fact, the proceeds of a
17   specified unlawful activity, that is, the unlawful distribution of
18   controlled substances in violation of Title 21, United States Code,
19   Section 841(a)(1) and knowing that the transactions were designed in
20   whole or in part to conceal and disguise the nature, location,
21   source, ownership, and control of the proceeds of specified unlawful
22   activity, in violation of Title 18, United States Code, Section
23   1956(a)(1)(B)(i);
24         2.   Knowingly cause defendant C’EST TOI JEANS to fail to file
25   currency transaction reports for a trade or business as required by
26   Title 31, United States Code, Section 5331(a), and the regulations
27   promulgated thereunder, in violation of Title 31, United States Code,
28
                                            22
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 23 of 49 Page ID #:42



 1   Section 5324(b)(1), and as part of a pattern of illegal activity

 2   involving more than $100,000 in a 12-month period, in violation of

 3   Title 31, United States Code, Section 5324(d)(2); and

 4         3.     Defraud the United States and agencies thereof, by

 5   impeding, impairing, obstructing, and defeating the lawful

 6   governmental functions of a government agency, namely, the IRS, by

 7   deceitful and dishonest means, in the ascertainment, computation,

 8   assessment, and collection of revenue, namely, income taxes.

 9   B.    MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

10         ACCOMPLISHED
11         The objects of the conspiracy were to be accomplished, in
12   substance, as follows:
13         1.     Defendants SI OH RHEW and LANCE RHEW would use defendant
14   C’EST TOI JEANS to receive large amounts of bulk United States
15   currency, including from narcotics proceeds, as payment for
16   outstanding merchandise orders from customers in Mexico and
17   elsewhere.
18         2.     Employees of defendant C’EST TOI JEANS would receive,
19   count, and record the amounts of bulk currency received.
20         3.     Defendants SI OH RHEW and LANCE RHEW would maintain, and
21   cause to be maintained by defendant C’EST TOI JEANS, “My Own CR
22   Report” for the daily receipts of cash for defendant C’EST TOI JEANS
23   and GLLR.
24         4.     Defendant C’EST TOI JEANS would fail to file, and
25   defendants SI OH RHEW and LANCE RHEW would cause defendant C’EST TOI
26   JEANS to fail to file, reports of currency transactions over $10,000
27

28
                                            23
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 24 of 49 Page ID #:43



 1   in a trade or business (IRS Form 8300), as required under Title 31,

 2   United States Code, Section 5331.

 3         5.    Through defendant C’EST TOI JEANS, defendants SI OH RHEW

 4   and LANCE RHEW would deposit, and cause to be deposited, United

 5   States currency less than the total amount received in bank accounts,

 6   creating bank statements that showed less cash received than recorded

 7   in “My Own CR Report.”

 8         6.    Defendants C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW

 9   would withhold providing copies of “My Own CR Report” to Tax

10   Accountant A and instead provided bank statements, which showed less

11   than the total amounts received and recorded in the “My Own CR

12   Report,” for the computation of gross sales for the U.S. Income Tax

13   Returns for defendant C’EST TOI JEANS, JBLU, and GLLR.

14         7.    Defendants C’EST TOI JEANS, SI OH RHEW, and LANCE RHEW

15   would thereby cause Accountant A to issue Schedule K-1s to defendants

16   SI OH RHEW and LANCE RHEW that were based on understated gross sales

17   of defendant C’EST TOI JEANS, JBLU, and GLLR.

18         8.    Defendants SI OH RHEW and LANCE RHEW would then cause the

19   filing of personal U.S. Income Tax Returns that contained material

20   misrepresentations about their respective incomes because they were

21   based on the understated Schedule K-1s.

22         9.    Defendants SI OH RHEW and LANCE RHEW would possess bulk

23   United States currency.

24         10.   After the 2014 Federal Search of C’est Toi Jeans, in an

25   attempt to cover up the omission of cash from tax returns, defendant

26   LANCE RHEW would instruct Accountant A to report income to the IRS

27

28
                                            24
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 25 of 49 Page ID #:44



 1   based on internal records that had been previously concealed from

 2   Accountant A.

 3         11.    In total, defendants SI OH RHEW and LANCE RHEW would

 4   fraudulently omit more than $17.6 million in gross sales from tax

 5   returns filed with the IRS.

 6   C.    OVERT ACTS

 7         In furtherance of the conspiracy, and to accomplish its objects,
 8   on or about the following dates, defendants C’EST TOI JEANS, SI OH
 9   RHEW, and LANCE RHEW, and others known and unknown to the Grand Jury,
10   committed various overt acts within the Central District of
11   California, and elsewhere, including, but not limited to, the
12   following:
13         Receipt of Currency and Failure to File Transaction Reports
14         1.     On or about October 24, 2012, at the Towne Avenue Store,
15   defendant C’EST TOI JEANS received approximately $39,980 in narcotics
16   proceeds in the form of bulk United States Currency from an
17   individual believed to a courier for a money consolidator but who
18   was, in fact, an undercover agent from HSI (the “Undercover Agent”),
19   as payment for merchandise on behalf of a customer.
20         2.     On or about November 8, 2012, defendant C’EST TOI JEANS
21   failed to file, and defendants SI OH RHEW and LANCE RHEW caused
22   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the
23   $39,980 received on October 24, 2012.
24         3.     On or about November 8, 2012, at the Wall Street Store,
25   defendant C’EST TOI JEANS received approximately $35,000 in narcotics
26   proceeds in the form of bulk United States Currency from the
27   Undercover Agent, as payment for merchandise on behalf of a customer.
28
                                            25
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 26 of 49 Page ID #:45



 1         4.    On or about November 23, 2012, defendant C’EST TOI JEANS

 2   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

 3   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

 4   $35,000 received on November 8, 2012.

 5         5.    On or about November 15, 2012, at its Towne Avenue Store,

 6   defendant C’EST TOI JEANS received approximately $9,652 in narcotics

 7   proceeds in the form of bulk United States Currency from the

 8   Undercover Agent, as payment for merchandise on behalf of a customer.

 9         6.    On or about January 31, 2013, at its Towne Avenue Store,

10   defendant C’EST TOI JEANS received approximately $60,000 in narcotics

11   proceeds in the form of bulk United States Currency from the

12   Undercover Agent, as payment for merchandise on behalf of a customer.

13         7.    On or about February 15, 2013, defendant C’EST TOI JEANS

14   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

15   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

16   $60,000 received on January 31, 2013.

17         8.    On or about February 21, 2013, at its Towne Avenue Store,

18   defendant C’EST TOI JEANS received approximately $43,970 in narcotics

19   proceeds in the form of bulk United States Currency from the

20   Undercover Agent, as payment for merchandise on behalf of a customer.

21         9.    On or about March 8, 2013, defendant C’EST TOI JEANS failed

22   to file, and defendants SI OH RHEW and LANCE RHEW caused defendant

23   C’EST TOI JEANS to fail to file, a Form 8300 for the $43,970 received

24   on February 21, 2013.

25         10.   On or about March 15, 2013, at its Towne Avenue Store,

26   defendant C’EST TOI JEANS received approximately $10,000 in narcotics

27

28
                                            26
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 27 of 49 Page ID #:46



 1   proceeds in the form of bulk United States Currency from the

 2   Undercover Agent, as payment for merchandise on behalf of a customer.

 3         11.   On or about December 9, 2013, a coconspirator attempted to

 4   deliver approximately $70,000 in narcotics proceeds in the form of

 5   bulk United States Currency, as payment for merchandise to defendant

 6   C’EST TOI JEANS.

 7         12.   On or about January 13, 2014, at its Towne Avenue Store,

 8   defendant C’EST TOI JEANS received approximately $50,000 in narcotics

 9   proceeds in the form of bulk United States Currency from a money

10   consolidator (“Money Consolidator #1”), as payment for merchandise on

11   behalf of a customer.

12         13.   On or about January 28, 2014, defendant C’EST TOI JEANS

13   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

14   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

15   $50,000 received on January 13, 2014.

16         14.   On or about February 10, 2014, at its Towne Avenue Store,

17   defendant C’EST TOI JEANS received approximately $60,000 in narcotics

18   proceeds in the form of bulk United States Currency from the

19   Undercover Agent, as payment for merchandise on behalf of two

20   customers, for $45,000 and $15,000, respectively.

21         15.   On or about February 25, 2014, defendant C’EST TOI JEANS

22   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

23   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

24   $45,000 or $15,000 received on February 10, 2014.

25         16.   On or about April 7, 2014, at its Wall Street Store,

26   defendant C’EST TOI JEANS received approximately $50,000 in narcotics

27

28
                                            27
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 28 of 49 Page ID #:47



 1   proceeds in the form of bulk United States Currency from Money

 2   Consolidator #1, as payment for merchandise on behalf of a customer.

 3         17.   On or about April 22, 2014, defendant C’EST TOI JEANS

 4   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

 5   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

 6   $50,000 received on April 7, 2014.

 7         18.   On or about May 12, 2014, at its Towne Avenue Store,

 8   defendant C’EST TOI JEANS received approximately $80,000 in narcotics

 9   proceeds in the form of bulk United States Currency from a courier

10   for a money consolidator, as payment for merchandise on behalf of a

11   customer.

12         19.   On or about May 27, 2014, defendant C’EST TOI JEANS failed

13   to file, and defendants SI OH RHEW and LANCE RHEW caused defendant

14   C’EST TOI JEANS to fail to file, a Form 8300 for the $80,000 received

15   on May 12, 2014.

16         20.   On August 21, 2014, at its Wall Street Store, defendant

17   C’EST TOI JEANS received approximately $18,857 in narcotics proceeds

18   in the form of bulk United States Currency from Money Consolidator

19   #1, as payment for merchandise on behalf of a customer.

20         21.   On or about August 26, 2014, at its Towne Avenue Store,

21   defendant C’EST TOI JEANS received approximately $85,000 in narcotics

22   proceeds in the form of bulk United States Currency from an unknown

23   individual, as payment for merchandise on behalf of a customer.

24         22.   On or about September 8, 2014, defendant C’EST TOI JEANS

25   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

26   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

27   $18,857 received on August 26, 2014.

28
                                            28
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 29 of 49 Page ID #:48



 1         23.   On or about September 10, 2014, defendant C’EST TOI JEANS

 2   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

 3   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

 4   $85,000 received on August 26, 2014.

 5         24.   On July 30, 2015, at its Wall Street Store, defendant C’EST

 6   TOI JEANS received approximately $70,000 in narcotics proceeds in the

 7   form of bulk United States Currency from Money Consolidator #1, as

 8   payment for merchandise on behalf of a customer.

 9         25.   On or about August 14, 2015, defendant C’EST TOI JEANS

10   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

11   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

12   $70,000 received on July 30, 2015.

13         26.   On October 1, 2015, at its Towne Avenue Store, defendant

14   C’EST TOI JEANS received approximately $50,000 in narcotics proceeds

15   in the form of bulk United States Currency from Money Consolidator

16   #1, as payment for merchandise on behalf of a customer.

17         27.   On or about October 16, 2015, defendant C’EST TOI JEANS

18   failed to file, and defendants SI OH RHEW and LANCE RHEW caused

19   defendant C’EST TOI JEANS to fail to file, a Form 8300 for the

20   $50,000 received on October 1, 2015.

21            Failure to Report Cash on Taxes and Possession of Cash
22                                    Tax Year 2011
23         28.   On April 2, 2012, defendant SI OH RHEW aided, assisted in,
24   procured, counseled, and advised the preparation and filing of his
25   personal tax return for calendar year 2011, which was false and
26   material as to material matters, in that it understated the income
27   received from JBLU and defendant C’EST TOI JEANS.
28
                                            29
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 30 of 49 Page ID #:49



 1         29.   On April 17, 2012, defendant SI OH RHEW paid $26,221 to the

 2   United States Treasury for taxes due for calendar year 2011, which

 3   was based on understated income.

 4         30.   On May 4, 2012, defendant SI OH RHEW caused to be filed

 5   with the IRS Form 1120S for JBLU that reported gross sales of

 6   $21,678,223, which was based on bank statements for accounts

 7   belonging to JBLU and not the bulk cash recorded in “My Own CR

 8   Reports.”

 9         31.   On May 11, 2012, defendants C’EST TOI JEANS and SI OH RHEW

10   caused to be filed with the IRS Form 1120S for defendant C’EST TOI

11   JEANS that reported gross sales of $28,477,582, which was based on

12   bank statements for accounts belonging to defendant C’EST TOI JEANS

13   and not the bulk cash recorded in “My Own CR Reports.”

14                                    Tax Year 2012

15         32.   On September 13, 2013, defendants C’EST TOI JEANS and SI OH
16   RHEW caused to be filed with the IRS Form 1120S for defendant C’EST
17   TOI JEANS that reported gross sales of $48,832,555, which was based
18   on bank statements for accounts belonging to defendant C’EST TOI
19   JEANS and not the cash recorded in “My Own CR Reports.”
20         33.   On September 13, 2013, defendant SI OH RHEW caused to be
21   filed with the IRS Form 1120S that reported gross sales of $50,187,
22   which was based on bank statements belonging to JBLU and not the cash
23   recorded in “My Own CR Reports.”
24         34.   On October 14, 2013, defendant SI OH RHEW aided, assisted
25   in, procured, counseled, and advised the preparation and filing of
26   his personal tax return for calendar year 2012 that was false and
27

28
                                            30
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 31 of 49 Page ID #:50



 1   material as to material matters, in that it understated the income

 2   received from JBLU and defendant C’EST TOI JEANS.

 3                                    Tax Year 2013

 4         35.   On March 14, 2014, defendants C’EST TOI JEANS, SI OH RHEW,
 5   and LANCE RHEW caused to be filed with the IRS Form 1120S for
 6   defendant C’EST TOI JEANS that reported gross sales of $0 and a net
 7   loss of $4,653,906.00.
 8         36.   On March 24, 2014, defendant LANCE RHEW caused to be filed
 9   with the Internal Revenue Service Form 1120S for GLLR that reported
10   gross sales of $19,741,176.00, which was based on bank statements for
11   accounts belonging to GLLR and not the bulk cash recorded in “My Own
12   CR Reports.”
13         37.   On April 15, 2014, defendant LANCE RHEW aided, assisted in,
14   procured, counseled, and advised the preparation and filing of his
15   personal tax return for calendar year 2013 which was false and
16   material as to material matters, in that it understated the income
17   received from GLLR.
18        2014 Federal Search of C’est Toi Jeans and Attempted Cover-Up
19         38.   On September 10, 2014, defendant LANCE RHEW possessed an
20   electronic spreadsheet entitled “Monthly Sales 2013-2014” that
21   recorded gross sales for defendant C’EST TOI JEANS as $56,397,712.56
22   for 2012 and $46,565,044.90 for 2013 and GLLR as $15,581,974.72 for
23   2012 and $20,834,816.37 for 2013.
24         39.   On September 10, 2014, defendant SI OH RHEW possessed
25   approximately $38,360,549.00 in United States currency a residence he
26   owned, occupied by defendant LANCE RHEW, some of which was in a lunch
27   bag branded “C’est Toi Jeans” and included bulk cash proceeds.
28
                                            31
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 32 of 49 Page ID #:51



 1         40.   On September 12, 2014, defendant SI OH RHEW caused to be

 2   filed with the IRS Form 1120S for JBLU that reported gross sales of

 3   $376,844, which was based on bank statements belonging to JBLU and

 4   not the bulk cash proceeds recorded in “My Own CR Reports.”

 5         41.   On September 15, 2014, defendant LANCE RHEW instructed

 6   Accountant A to report gross sales to the IRS in the amount of

 7   $46,565,044.90 for defendant C’EST TOI JEANS, with no supporting

 8   documentation.

 9         42.   On September 15, 2014, defendants C’EST TOI JEANS, SI OH

10   RHEW, and LANCE RHEW caused to be filed with the Internal Revenue

11   Service Form 1120S for defendant C’EST TOI JEANS that reported gross

12   sales of $46,565,044.90.

13         43.   On September 15, 2014, defendant LANCE RHEW instructed

14   Accountant A to report gross sales to the IRS in the amount of

15   $20,834,816.37 for GLLR, with no supporting documentation.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            32
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 33 of 49 Page ID #:52



 1                          COUNTS FOURTEEN THROUGH TWENTY

 2                       [18 U.S.C. §§ 1956(a)(1)(B)(i), 2]

 3                           [DEFENDANT C’EST TOI JEANS]

 4         On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendant C’EST

 6   TOI JEANS, together with others known and unknown to the Grand Jury,

 7   knowing that the property involved in the financial transactions

 8   represented the proceeds of some form of unlawful activity,

 9   conducted, attempted to conduct, aided and abetted the conducting of,

10   and willfully caused others to conduct, the following financial

11   transactions affecting interstate and foreign commerce, which

12   transactions, in fact, involved the proceeds of a specified unlawful

13   activity, namely, the unlawful distribution of a controlled

14   substance, in violation of Title 21, United States Code, Section

15   841(a)(1), knowing that each of the transactions was designed in

16   whole and in part to conceal and disguise the nature, location,

17   source, ownership, and control of the proceeds of specified unlawful

18   activity.

19         COUNT           DATE                        TRANSACTION
20    FOURTEEN          01/13/2014 Defendant C’EST TOI JEANS’ receipt of
                                   $50,000 in cash narcotics proceeds as
21                                 payment for merchandise order on behalf
22                                 of “Marta Martinez”
      FIFTEEN           02/10/2014 Defendant C’EST TOI JEANS’ receipt of
23                                 $15,000 in cash narcotics proceeds as
                                   payment for merchandise order on behalf
24                                 of “Continental”
      SIXTEEN           02/10/2014 Defendant C’EST TOI JEANS’ receipt of
25                                 $45,000 in cash narcotics proceeds as
26                                 payment for merchandise order on behalf
                                   of “JD”
27    SEVENTEEN         04/07/2014 Defendant C’EST TOI JEANS’ receipt of
                                   $50,000 in cash narcotics proceeds as
28
                                            33
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 34 of 49 Page ID #:53



 1         COUNT           DATE                        TRANSACTION
 2                                 payment for merchandise order on behalf
                                   of “Marta Martinez”
 3    EIGHTEEN          08/21/2014 Defendant C’EST TOI JEANS’ receipt of
 4                                 $18,857 in cash narcotics proceeds as
                                   payment for merchandise order on behalf
 5                                 of “Salvador Jimenez”
      NINETEEN          07/30/2015 Defendant C’EST TOI JEANS’ receipt of
 6                                 $70,000 in cash narcotics proceeds as
                                   payment for merchandise order on behalf
 7                                 of “Pescado”
 8    TWENTY            10/01/2015 Defendant C’EST TOI JEANS’ receipt of
                                   $50,000 in cash narcotics proceeds as
 9                                 payment for merchandise order on behalf
                                   of “Pescado”
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            34
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 35 of 49 Page ID #:54



 1                      COUNTS TWENTY-ONE THROUGH TWENTY-SIX

 2                         [31 U.S.C. §§ 5331(a), 5322(b)]

 3                           [DEFENDANT C’EST TOI JEANS]

 4         On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendant C’EST

 6   TOI JEANS knowingly and willfully failed to file a report of domestic

 7   currency transaction over $10,000 in a trade or business, and did so

 8   while violating another law of the United States, namely, Title 18,

 9   United States Code, Section 1956, and as part of a pattern of illegal

10   activity involving more than $100,000 in a 12-month period, upon

11   receipt of the following currency amounts:

12        COUNT            DATE             AMOUNT                 CUSTOMER
                                           RECEIVED
13     TWENTY-ONE       01/13/2014         $50,000             Marta Martinez
14     TWENTY-TWO       02/10/2014         $45,000                    JD
15    TWENTY-THREE      02/10/2014         $15,000               Continental
16     TWENTY-FOUR      04/07/2014         $50,000             Marta Martinez
17
       TWENTY-FIVE      07/30/2015         $70,000                 Pescado
18
       TWENTY-SIX       10/01/2015         $50,000                 Pescado
19

20

21

22

23

24

25

26

27

28
                                            35
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 36 of 49 Page ID #:55



 1                     COUNTS TWENTY-SEVEN THROUGH THIRTY-TWO

 2                 [31 U.S.C. §§ 5331(a), 5324(b)(1), 5324(d)(2)]

 3                     [DEFENDANTS SI OH RHEW and LANCE RHEW]

 4         On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendants SI OH

 6   RHEW and LANCE RHEW knowingly caused C’est Toi Jeans to fail to file

 7   a report of domestic currency transaction over $10,000 in a trade or

 8   business, and did so while violating another law of the United

 9   States, namely, Title 18, United States Code, Section 1956, and as

10   part of a pattern of illegal activity involving more than $100,000 in

11   a 12-month period, upon receipt of the following currency amounts:

12        COUNT            DATE             AMOUNT                 CUSTOMER
                                           RECEIVED
13    TWENTY-SEVEN      01/13/2014         $50,000             Marta Martinez
14    TWENTY-EIGHT      02/10/2014         $45,000                    JD
15     TWENTY-NINE      02/10/2014         $15,000               Continental
16        THIRTY        04/07/2014         $50,000             Marta Martinez
17
       THIRTY-ONE       07/30/2015         $70,000                 Pescado
18
       THIRTY-TWO       10/01/2015         $50,000                 Pescado
19

20

21

22

23

24

25

26

27

28
                                            36
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 37 of 49 Page ID #:56



 1                                 COUNT THIRTY-THREE

 2                               [26 U.S.C. § 7206(2)]

 3                              [DEFENDANT SI OH RHEW]

 4         On or about April 2, 2012, in Los Angeles County, within the

 5   Central District of California, defendant SI OH RHEW, a resident of

 6   Los Angeles County, California, knowingly and willfully aided and

 7   assisted in, and procured, counseled, and advised the preparation and

 8   presentation under, and in connection with a matter arising under,

 9   the internal revenue laws, to the Internal Revenue Service, of a

10   United States Individual Income Tax Return, Form 1040, of defendant

11   SI OH RHEW and his spouse for the calendar year 2011 which was false

12   and fraudulent as to material matters, in that Schedule E, Part II,

13   Line 28 of such Form 1040 reported that the total nonpassive income

14   from JBLU, Inc. and C’est Toi Jeans, Inc. for defendant SI OH RHEW

15   and his spouse was $289,154, when, in fact, as defendant SI OH RHEW

16   then knew and believed, the total nonpassive income from JBLU, Inc.

17   and C’est Toi Jeans, Inc. for defendant SI OH RHEW and his spouse for

18   calendar year 2011 was substantially greater than the reported amount

19   because defendant SI OH RHEW failed to report approximately in excess

20   of $12.5 million of gross receipts from these businesses.

21

22

23

24

25

26

27

28
                                            37
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 38 of 49 Page ID #:57



 1                                 COUNT THIRTY-FOUR

 2                               [26 U.S.C. § 7206(2)]

 3                              [DEFENDANT SI OH RHEW]

 4         On or about October 14, 2013, in Los Angeles County, within the

 5   Central District of California, defendant SI OH RHEW, a resident of

 6   Los Angeles County, California, knowingly and willfully aided and

 7   assisted in, and procured, counseled, and advised the preparation and

 8   presentation under, and in connection with a matter arising under,

 9   the internal revenue laws, to the Internal Revenue Service, of a

10   United States Individual Income Tax Return, Form 1040, of defendant

11   SI OH RHEW and his spouse for the calendar year 2012 which was false

12   and fraudulent as to material matters, in that Schedule E, Part II,

13   Line 28 of such Form 1040 reported that the total nonpassive income

14   from JBLU, Inc. and C’est Toi Jeans, Inc. for defendant SI OH RHEW

15   and his spouse was $345,638, when, in fact, as defendant SI OH RHEW

16   then knew and believed, the total nonpassive income from JBLU, Inc.

17   and C’est Toi Jeans, Inc. for defendant SI OH RHEW and his spouse for

18   calendar year 2012 was substantially greater than the reported amount

19   because defendant SI OH RHEW failed to report approximately in excess

20   of $4.5 million of gross receipts from these businesses.

21

22

23

24

25

26

27

28
                                            38
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 39 of 49 Page ID #:58



 1                                 COUNT THIRTY-FIVE

 2                               [26 U.S.C. § 7206(2)]

 3                              [DEFENDANT LANCE RHEW]

 4         On or about April 15, 2014, in Los Angeles County, within the

 5   Central District of California, defendant LANCE RHEW, a resident of

 6   Los Angeles County, California, knowingly and willfully aided and

 7   assisted in, and procured, counseled, and advised the preparation and

 8   presentation under, and in connection with a matter arising under,

 9   the internal revenue laws, to the Internal Revenue Service, of a

10   United States Individual Income Tax Return, Form 1040, of defendant

11   LANCE RHEW for the calendar year 2013 which was false and fraudulent

12   as to material matters, in that Schedule E, Line 28 of such Form 1040

13   reported that the total nonpassive income from GLLR, Inc. for

14   defendant LANCE RHEW was $246,473, when, in fact, as defendant LANCE

15   RHEW then knew and believed, the total nonpassive income from GLLR,

16   Inc. for defendant LANCE RHEW for calendar year 2013 was

17   substantially greater than the reported amount because defendant

18   LANCE RHEW failed to report approximately $870,000 of gross receipts

19   from this business.

20

21

22

23

24

25

26

27

28
                                            39
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 40 of 49 Page ID #:59



 1                             FORFEITURE ALLEGATION ONE

 2                                 [18 U.S.C. § 982]

 3         1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States will seek

 5   forfeiture as part of any sentence, pursuant to Title 18, United

 6   States Code, Section 982(a)(1), in the event of any defendant’s

 7   conviction of the offenses set forth in any of Counts Eleven through

 8   Twelve and Fourteen through Twenty of this First Superseding

 9   Indictment.

10         2.   Each defendant so convicted shall forfeit to the United

11   States of America the following:

12              (a)   Any property, real or personal, involved in such

13   offense, and any property traceable to such property; and

14              (b)   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17         3.   Pursuant to Title 21, United States Code, Section 853(p),

18   as incorporated by Title 18, United States Code, Section 982(b)(1),

19   and Title 18, United States Code, Section 982(b)(2), each defendant

20   so convicted shall forfeit substitute property, if, by any act or

21   omission of said defendant, the property described in the preceding

22   paragraph, or any portion thereof: (a) cannot be located upon the

23   exercise of due diligence; (b) has been transferred, sold to, or

24   deposited with a third party; (c) has been placed beyond the

25   jurisdiction of the court; (d) has been substantially diminished in

26   value; or (e) has been commingled with other property that cannot be

27   divided without difficulty. Substitution of assets shall not be

28
                                            40
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 41 of 49 Page ID #:60



 1   ordered, however, where the convicted defendant acted merely as an

 2   intermediary who handled but did not retain the property in the

 3   course of the money laundering offense unless the defendant, in

 4   committing the offense or offenses giving rise to the forfeiture,

 5   conducted three or more separate transactions involving a total of

 6   $100,000.00 or more in any twelve-month period.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            41
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 42 of 49 Page ID #:61



 1                             FORFEITURE ALLEGATION TWO

 2         [18 U.S.C. § 981(a)(1)(A) and(C), and 28 U.S.C. § 2461(c)]

 3         1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(A) and (C), and Title 28,

 7   United States Code, Section 2461(c), in the event of any defendant’s

 8   conviction of any of the offenses set forth in Counts One through

 9   Four, and Thirteen, of this First Superseding Indictment.

10         2.   Any defendant so convicted shall forfeit to the United

11   States of America the following:

12              (a) Any property, real or personal, involved in a

13   transaction or attempted transaction in violation of section Title

14   18, United States Code, Section 1956, or any property traceable to

15   such property;

16              (b)   All right, title, and interest in any and all

17   property, real or personal, constituting, or derived from, any

18   proceeds traceable to any of the offenses of conviction; and

19              (c)   To the extent such property is not available for

20   forfeiture, a sum of money equal to the total value of the property

21   described in subparagraph (a).

22         3.   Pursuant to Title 21, United States Code, Section 853(p),

23   as incorporated by Title 28, United States Code, Section 2461(c),

24   each defendant so convicted shall forfeit substitute property, up to

25   the value of the property described in the preceding paragraph if, as

26   the result of any act or omission of the defendant, the property

27   described in the preceding paragraph or any portion thereof (a)

28
                                            42
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 43 of 49 Page ID #:62



 1   cannot be located upon the exercise of due diligence; (b) has been

 2   transferred, sold to, or deposited with a third party; (c) has been

 3   placed beyond the jurisdiction of the court; (d) has been

 4   substantially diminished in value; or (e) has been commingled with

 5   other property that cannot be divided without difficulty.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            43
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 44 of 49 Page ID #:63



 1                           FORFEITURE ALLEGATION THREE
 2                            [18 U.S.C. § 982(a)(2)(B)]
 3
           1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4
     Procedure, notice is hereby given that the United States of America
 5
     will seek forfeiture as part of any sentence, pursuant to Title 18,
 6
     United States Code, Sections 982(a)(2)(B) in the event of any
 7
     defendant’s conviction of the offense set forth in Counts One and
 8
     Five through Ten of this First Superseding Indictment.
 9
           2.   Each defendant so convicted shall forfeit to the United
10
     States the following:
11
                (a)   All right, title, and interest in any and all
12
     property, real or personal constituting, or derived from, any
13
     proceeds obtained, directly or indirectly, as a result of each such
14
     offense;
15
                (b)   Any merchandise imported, entered, introduced, or
16
     attempted to be entered or introduced, into the commerce of the
17
     United States in connection with such violation; and
18
                (c)   To the extent such property is not available for
19
     forfeiture, a sum of money equal to the total value of the property
20
     described in subparagraphs (a) and (b).
21
           3.   Pursuant to Title 21, United States Code, Section 853(p),
22
     as incorporated by Title 18, United States Code, Section 982(b) and
23
     Title 28, United States Code, Section 2461(c), each defendant so
24
     convicted shall forfeit substitute property, up to the total value of
25
     the property described in the preceding paragraph if, as the result
26
     of any act or omission of said defendant, the property described in
27
     the preceding paragraph, or any portion thereof: (a) cannot be
28
                                            44
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 45 of 49 Page ID #:64



 1   located upon the exercise of due diligence; (b) has been transferred,

 2   sold to or deposited with a third party; (c) has been placed beyond

 3   the jurisdiction of the Court; (d) has been substantially diminished

 4   in value; or (e) has been commingled with other property that cannot

 5   be divided without difficulty.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            45
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 46 of 49 Page ID #:65



 1                            FORFEITURE ALLEGATION FOUR

 2                       [18 U.S.C. §§ 982(a)(2)(B) and 545]

 3         1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 545 in the event of any defendant’s

 7   conviction of the offenses set forth in any of Counts Eight through

 8   Ten of this First Superseding Indictment.

 9         2.   Each defendant so convicted shall forfeit to the United

10   States the following:

11              (a) Any and all merchandise imported, entered, introduced,

12   or attempted to be entered or introduced, into the commerce United

13   States in violation of Title 18, United States Code, Section 545, or

14   the value thereof; and

15              (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraphs (a) and (b).

18         3.   Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 18, United States Code, Section 982(b) and

20   Title 28, United States Code, Section 2461(c), each defendant so

21   convicted shall forfeit substitute property, up to the total value of

22   the property described in the preceding paragraph if, as the result

23   of any act or omission of said defendant, the property described in

24   the preceding paragraph, or any portion thereof: (a) cannot be

25   located upon the exercise of due diligence; (b) has been transferred,

26   sold to or deposited with a third party; (c) has been placed beyond

27   the jurisdiction of the Court; (d) has been substantially diminished

28
                                            46
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 47 of 49 Page ID #:66



 1   in value; or (e) has been commingled with other property that cannot

 2   be divided without difficulty.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            47
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 48 of 49 Page ID #:67



 1                            FORFEITURE ALLEGATION FIVE

 2                                 [31 U.S.C. § 5317]

 3         1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 31,

 6   United States Code, Section 5317, in the event of any defendant’s

 7   conviction of the offenses set forth in Counts Thirteen and Twenty-

 8   One through Thirty-Two of this First Superseding Indictment.

 9         2.    Each defendant so convicted shall forfeit to the United

10   States of America the following:

11               (a)   All property, real or personal, involved in the

12   offense and any property traceable thereto; and

13               (b)   To the extent that such property is not available for

14   forfeiture, a sum of money equal to the total value of the property

15   described in subparagraph (a).

16         3.   Pursuant to Title 21, United States Code, Section 853(p) and

17   Title 31, United States Code, Section 5317(c)(1)(B), each defendant

18   so convicted shall forfeit substitute property, if, by any act or

19   omission of said defendant, the property described in the preceding,

20   or any portion thereof; (a) cannot be located upon the exercise of

21   due diligence; (b) has been transferred, sold to, or deposited with a

22   third party; (c) has been placed beyond the jurisdiction of the

23   ///

24   ///

25

26

27

28
                                            48
     Case 2:20-cr-00222-ODW Document 11 Filed 12/09/20 Page 49 of 49 Page ID #:68



 1   court; (d) has been substantially diminished in value; or (e) has

 2   been commingled with other property that cannot be divided without

 3   difficulty.

 4
                                              A TRUE BILL
 5

 6

 7                                            /S/
                                              Foreperson
 8

 9    NICOLA T. HANNA
      United States Attorney
10

11

12    BRANDON D. FOX
      Assistant United States Attorney
13    Chief, Criminal Division
14    CAROL A. CHEN
      Assistant United States Attorney
15    Chief, International Narcotics,
      Money Laundering, & Racketeering
16    Section
17    PUNEET V. KAKKAR
      Assistant United States Attorney
18    Deputy Chief, International
      Narcotics, Money Laundering,
19    & Racketeering Section
20    LUCY B. JENNINGS
      Assistant United States Attorney
21    International Narcotics,
      Money Laundering, & Racketeering
22    Section
23

24

25

26

27

28
                                            49
